Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hatakeyama et al. 20170115566.
Hatakeyama et al. 20170115566 teaches resists including a base resins/polymer having an acid labile groups and a sodium, magnesium, potassium, calcium, rubidium, strontium, yttrium, cesium, barium or cerium salt of formula 1 [0045].  R1 in formula 1 is a C5-30 straight, branched or cyclic alkyl, alkenyl or alkynyl group or a C6-20 aryl group which may contain halogen, ether, thiol, ester, carbonate, carbonyl, amide, amino, azide, carbamate, nitro, cyano, hydroxyl, carboxyl, sulfo, sulfonic acid ester, sultone, lactone or lactam ring [0045].  
    PNG
    media_image1.png
    102
    174
    media_image1.png
    Greyscale
 is an anion disclosed in the right column of page 15 with respect to the formula. 
    PNG
    media_image2.png
    104
    172
    media_image2.png
    Greyscale
is an anion disclosed in the right column of page 27 with respect to the formula.  Salts of these fluorinated sulfonic acids are combined with base resins, PAG 1 [0136], quencher cesium pivalate [0137] and solvents in resist compositions 17-26 (table 2). These were coated, dried by heating, exposed, post exposure baked and developed [0142]. 
The metal salts of the anions reproduced above are held to be immediately envisioned.  Additionally, resists including these in combination with acid labile containing resins are held to be immediately envisioned based upon the language at [0045]. 
Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujiwara et al. 20200081341.

    PNG
    media_image3.png
    77
    83
    media_image3.png
    Greyscale
, where X- is an ion [0109-0118]. 
    PNG
    media_image4.png
    104
    172
    media_image4.png
    Greyscale
 is disclosed as a preferred anion where A can be hydrogen or trifluoromethyl at [0118](page 26, left column).  Example 2-1 combines polymer P-1 (structure at [0215]) is combined with PAG A (structure at [0231]), quencher I-1 (iodonium salt, structure at [0181), a fluoropolymer surfactant [0235] and solvents.  (see table 5 on page 44).  These are coated, dried by heating, exposed, post exposure baked and developed [0236-0243].
	The examiner holds that the sulfonium salt, where A is hydrogen or trifluoromethane is immediately envisioned by one reading the text.  If this is not upheld, the examnner holds that it would have been obvious to form a sulfonium salt of the anion (X-) reproduced above based upon the text relating it to formula 2 at [0109].  
Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujiwara et al. 20180088464.
Fujiwara et al. 20180088464 teaches sulfonium salts having anions bounded by formula 3. Where L can be a single bond, ester, ether, sulfonic acid ester, amide, carbonate or carbamate and R11 can be a C1-40 hydrocarbon. Exemplified anions include 
    PNG
    media_image5.png
    111
    160
    media_image5.png
    Greyscale
 and 


    PNG
    media_image6.png
    108
    159
    media_image6.png
    Greyscale
 where A can be hydrogen or trifluoromethyl (see formula 4).  Examples combine polymer P-1 (structure at [0215]) with PAG A, amine quencher Q-1, a fluoropolymer surfactant and solvents.  (see table 5 on page 44).  These are coated, dried by heating, exposed, post exposure baked and developed.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20170115566. 

Additionally, it would have been obvious to form salts where the ester linkages is replaced by an ether, reversed ester or carbonate linkage based upon the disclosure of the use of these linkages at [0045]. 
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. 20180088464. 
It would have been obvious to one skilled in the art to modify the resins of the examples of Fujiwara et al. 20180088464 by replacing the PAG with a sulfonium salt having one of the anions identified/reproduced above and processes it as in the examples based upon their disclosed equivalence. 
Additionally, it would have been obvious to form salts where the ester linkages is replaced by an ether, reversed ester or carbonate linkage based upon the disclosure of the use of these linkages. 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. 20200081341. 

    PNG
    media_image4.png
    104
    172
    media_image4.png
    Greyscale
with a reasonable expectation of forming a useful resist based upon their disclosed equivalence.  Further, it would have been obvious to use the resist in the process of the examples with a reasonable expectation of success of forming a patterned resist. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20120100481, 20120196228, 20130034706, JP 2012-116833 and JP 2012-153662 teach PAGs with multiple steric groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 29, 2021